United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-0939
Issued: July 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2014 appellant filed a timely appeal from a February 26, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty causally related to factors of her federal employment.
FACTUAL HISTORY
On January 6, 2014 appellant, then a 39-year-old rural carrier, filed an occupational
disease claim alleging that she first became aware of her injury and realized that it was caused or
aggravated by repetitive motion at work on January 2, 2014.
1

5 U.S.C. § 8101 et seq.

In a January 13, 2014 letter, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It asked her to submit factual and medical evidence, including
a detailed description of the employment-related activities that she believed contributed to her
claimed condition.
Appellant submitted an unsigned medical report dated January 9, 2014 which contained
the printed name of Dr. Steven B. Huish, a Board-certified orthopedic hand surgeon. It stated
that appellant was a mail carrier at the employing establishment and complained of bilateral hand
pain and numbness. The report listed findings on physical and x-ray examination. Appellant
was diagnosed as having bilateral carpal tunnel syndrome and right de Quervain’s related to her
employment. An electromyography and nerve conduction studies (EMG/NCS) of the upper
extremities were recommended.
Diagnostic testing of appellant’s upper extremities was obtained on January 10, 2014,
which found all distal latencies, conduction velocities and F-wave latencies normal and
symmetric. There was no evidence suggestive of median or ulnar neuropathy or cervical
radiculopathy. A repeat study was recommended in three to six months if appellant’s history and
examination remained suggestive of median neuropathy at the wrist.
An unsigned report dated January 14, 2014 which contained Dr. Huish’s printed name
found that appellant’s EMG/NCS did not show significant nerve compression at the wrist.
By decision dated February 26, 2014, OWCP denied appellant’s claim on the basis that
the evidence submitted was insufficient to establish fact of injury. It found that she did not
establish employment activities that contributed to her claimed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical

2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

2

evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that appellant failed to establish an injury while in the performance of
duty causally related to factors of her federal employment. Appellant’s claim form generally
referred to repetitive motion as a factor of employment that she believed caused her claimed
conditions. OWCP’s January 13, 2014 developmental letter specifically requested that appellant
provide a detailed description of the employment-related activities which she believed
contributed to her condition. Appellant did not respond with any additional factual evidence. As
part of her burden of proof, appellant must provide a detailed description of the employment
factors or conditions that she believes caused or adversely affected the condition or conditions
for which compensation is claimed.7 The Board finds, therefore, that she has not established the
alleged employment activities. Appellant failed to meet her burden of proof.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

See O.W., supra note 4.

7

Penelope C. Owens, 54 ECAB 684 (2003).

8

Since appellant did not establish the factual component of fact of injury, it is not necessary for the Board to
consider the medical evidence with respect to causal relationship. D.F., Docket No. 10-1774 (issued
April 18, 2011).

3

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.9
Issued: July 6, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Michael E. Groom, Alternate Judge, participated in the preparation of this decision, but was no longer a member
of the Board effective December 27, 2014.

4

